Application by Paul Gentile, pro se, as District Attorney of Bronx County, for an order prohibiting respondent, Hon. David Levy, Justice of the Supreme Court, from submitting his final instructions to the jury in writing in the case of People v Montalvo and Flores (indictment number 2349/87), denied and the petition dismissed.
Although the writ does not lie, we note that no New York appellate court has approved the submission of an entire written charge to a jury and, here, where the issue is novel and both sides object, it is not for a trial court to undertake *331such action. It ill behooves a court at nisi prius to force an issue, especially one of questionable propriety. Concur — Sullivan, J. P., Carro, Milonas, Rosenberger and Smith, JJ.